Citation Nr: 0018151	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  96-31 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to accrued benefits based on a claim for special 
monthly compensation, due to the need for aid and attendance 
and housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran had active service from May 1942 to September 
1945.  The veteran died in December 1993, and the appellant 
is his widow.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating actions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the appellant's claim 
for accrued benefits, specifically special monthly 
compensation based upon the veteran's need for aid and 
attendance and his housebound status prior to his death.  

The Board upheld the RO's decisions in December 1997.  
Thereafter, a timely appeal of that Board decision was filed 
with the United States Court of Appeals for Veterans Claims 
[formerly, the United States Court of Veterans Appeals] 
(hereinafter, the Court).  By Decision issued in the 
appellant's case in October 1999, the Court vacated the 
Board's decision and remanded the matter for further 
proceedings.  A copy of the Court's Decision is included in 
the claims folder.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appeal.

2.  At his death in December 1993, the veteran was service-
connected for paranoid schizophrenia, rated at 100 percent; 
and for the residuals of a left ureteral calculus, malaria, 
and residuals of left herniotomy, each rated at zero percent.

3.  The evidence is in equipoise as to whether the veteran's 
service-connected disabilities rendered him unable to protect 
himself from the hazards or dangers inherent in his daily 
environment as a result of his service-connected 
disabilities.


CONCLUSION OF LAW

The criteria for an award of special monthly compensation for 
accrued purposes, on account of the veteran's need for aid 
and attendance or housebound status, have been met.  38 
U.S.C.A. §§ 1114(1), (s), 5107, 5121 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.350(b), 3.352, 3.1000(a), (c), (d) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran was entitled to an 
award of special monthly compensation, based upon the need 
for aid and attendance arising from his service-connected 
paranoid schizophrenia, rated at 100 percent at the time of 
the veteran's death.  The appellant asserts that she was the 
veteran's primary caregiver prior to his death.  She alleges 
that she was responsible for handling the veteran's financial 
affairs, as well as for giving the veteran his prescribed 
medications and attending to his bodily needs.  The appellant 
notes that the veteran would often become frustrated, 
agitated, angry, or labile as a result of his schizophrenia.  
During these episodes, he would refuse to cooperate in the 
administration of his daily care.  The appellant acknowledges 
that the veteran did suffer a severe cerebrovascular accident 
in April 1989, which left him paralyzed on one side of his 
body.  Nonetheless, the appellant contends that the veteran 
required the aid and attendance of another person at the time 
of his death solely as a result of service-connected paranoid 
schizophrenia.  

The appellant has proffered evidence that the veteran, prior 
to his death, was unable to manage his own affairs without 
assistance as a result of his service-connected paranoid 
schizophrenia.  Therefore, she has presented a well-grounded 
claim for entitlement to accrued benefits based upon a claim 
for special monthly compensation within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  As noted below, 
determinations concerning accrued benefits are based on 
evidence in the file at the date of death.  Accordingly, all 
relevant facts have been properly developed and no further 
assistance to the appellant is required to comply with the 
duty assisted mandated by 38 U.S.C.A. § 5107(a).

As noted previously, the veteran died in December 1993.  Upon 
the death of a veteran, periodic monetary benefits to which 
he was entitled at death based on existing ratings or 
decisions or those benefits due, based on evidence in the 
file at the date of death, and unpaid for a period not to 
exceed two years prior to death may be paid to his spouse.  
38 U.S.C.A. § 5121 (West 1991 & Supp. 1999), as amended by 
VETERANS' BENEFITS IMPROVEMENTS ACT OF 1996, Pub. L. No. 104-
275, 110 Stat. 3322 (Oct. 9, 1996); 38 C.F.R. § 
3.1000(a)(1)(i) (1999).  Under 38 U.S.C.A. § 5121(c), the 
only requirement imposed regarding a claim for accrued 
benefits is that the application "must be filed within one 
year after the date of death." 38 U.S.C.A. § 5121 (West 
1991); 38 C.F.R. § 3.1000(a), (c) (1999).

The appellant filed a VA Form 21-534, Application for 
Dependency and Indemnity Compensation or Death Pension by 
Surviving Spouse, in January 1994.  This submission meets the 
regulatory requirements for application of a claim for 
accrued benefits within one year of the veteran's death.  38 
C.F.R. § 3.1000(c).  Accordingly, the Board must consider 
whether the veteran was entitled to special monthly 
compensation based upon his need for aid and attendance 
and/or housebound status, prior to his death.

Where an otherwise eligible veteran is bedridden or so 
helpless as to be in need of the regular aid and attendance 
of another person as a result of his service-connected 
disabilities, an increased rate of compensation is payable.  
38 U.S.C.A. § 1114(l) (West 1991); 38 C.F.R. § 3.350(b) 
(1999).  The veteran will be considered in need of regular 
aid and attendance if he or she: (1) is blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in § 3.352(a).  38 C.F.R. § 3.351(c) (1999).

Determination as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as:  Inability of a claimant to 
dress himself or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance which by reason of the 
particular disability cannot be done without aid; inability 
of the claimant to feed himself through the loss of 
coordination of upper extremities or through extreme 
weakness; inability to tend to the wants of nature; or 
incapacity, physical or mental, that requires care and 
assistance on a regular basis to protect claimant from the 
hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions that the 
claimant is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establishes that the claimant is 
so helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).

Regulations also provide that special monthly compensation 
shall be awarded where a veteran has a single service-
connected disability rated at 100 percent and he meets one of 
the following criteria:  1.) the veteran has additional 
disability or disabilities rated at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems; or, 2.) the veteran is 
"permanently housebound" by reason of his disability or 
disabilities.  This requirement is met when the veteran is 
substantially confined to his or her dwelling or the 
immediate premises, and it is reasonably certain that the 
disability or disabilities will continue throughout his or 
her lifetime.  38 U.S.C.A. § 1114(s) (West 1991); 38 C.F.R. 
§ 3.350(i) (1999).

From September 1963 until May 1982, the veteran was rated 
totally disabled on the basis of individual unemployability.  
From May 1982 until his death in December 1993, his service-
connected combined total rating of 100 percent was based on 
paranoid schizophrenia, rated at 100 percent, left ureteral 
calculus, rated at zero percent, malaria, rated at zero 
percent, and the residuals of left herniotomy, rated at zero 
percent.  It is not contended or shown that the veteran's 
service-connected disabilities made him blind or nearly 
blind, or a patient in a nursing home.  Rather, the appellant 
essentially avers that the manifestations associated with the 
veteran's paranoid schizophrenia were of such severity that 
he required the aid and assistance of another person to 
undertake his basic daily needs.  No allegations or evidence 
pertaining to any of the veteran's noncompensably rated 
disabilities has been proffered in this case.

Evidence

The evidence in the file in support of the appellant's claim 
consists of an August 1988 statement made by the veteran 
during his lifetime regarding the questions at issue; an 
April 1988 Medical Certificate and several subsequent 
statements from the veteran's treating physician, Dr. M. H., 
M.D.; a lay statement of A. H., an employee of the Veteran's 
Service Office; and several written statements submitted by 
the appellant in support of her claim.   

In the August 1988 statement submitted by the veteran in 
support of his claim for special monthly compensation based 
upon aid and attendance or housebound status, he indicated 
that his wife had to give him five different medications, 
twice per day, and watch him take them to be sure that he did 
not forget.  He also stated that she had to help him put on 
his clothes, bathe, and prepare meals.  He indicated that her 
failure to assist in meal preparation had resulted in fires 
in the kitchen because of his inability to remember that food 
was on the stove.   

The April 1988, Medical Certificate from Dr. M.H., M.D., was 
submitted for the specific purpose of initiating the 
veteran's claim for aid and attendance or housebound 
benefits.  In the certificate, Dr. M.H. indicated that the 
veteran had a medical history that included emotional 
instability, anxiety ( psychoneurosis), and hypertension.  It 
was noted that the veteran took several medications on a 
daily basis, including Meclizine, Serax, Thorazine, Artane, 
Elavil, Darvon, and Capoten.  Dr. M.H. noted that the veteran 
"agitated easily," was more dependent, could not write 
checks, needed to have his medicines given to him, and got 
directions confused.  In terms of diagnoses, Dr. M.H. 
referred to the medical history, and also indicated that the 
veteran was "unstable emotionally, not dependable [and] more 
dependent on others."  

In October 1992, Dr. M.H. submitted a brief statement in 
conjunction with a separate claim filed by the appellant for 
the award of adaptive automobile and other equipment.  In 
that statement, Dr. Hudson opined that "[the veteran's] 
service-related condition caused or is partially responsible 
for the condition requiring the electric lift, aid and 
attendants."  

In a February 1993 letter, Dr. M.H. noted that the veteran 
was "severely disabled due to his paranoid schizophrenia."  
She opined that this psychiatric condition was 
"exacerbated" by expressive aphasia and right-sided 
paralysis associated with a cerebrovascular accident (CVA) 
that occurred in 1989.  Dr. Hudson believed that the 
"frustration, crying, insomnia, agitation, sudden yelling . 
. . and difficulty in handling are a side effect of [the 
veteran's] schizophrenia, and not his stroke."

Dr. M.H. submitted additional statements after the death of 
the veteran.  A statement in July 1995 indicated that her 
conclusions in February 1993 concerning the veteran's medical 
condition remained unchanged up until the date of his death.  
A February 1996 statement indicated that the veteran's 
"mental condition was such that for years his wife had to be 
his caregiver."  It also stated that she gave him his 
medicine, saw to it that he was properly dressed, and 
attended to his bodily needs.  Dr. M.H. noted that she saw 
the veteran regularly at her office.  In an April 1996 
statement, Dr. M.H. noted that the veteran had sustained head 
trauma and shell shock in 1943, and that he subsequently 
suffered from seizures superimposed on paranoid 
schizophrenia.  Dr. M.H. stated that the veteran needed 
regular aid and attendance since he was in danger from his 
environment and from himself.  She noted that he was unable 
to function on his own and required constant care.  

In April 1996, A.H. submitted a lay statement that described 
the tasks that the veteran's wife had to perform to assist 
the veteran, including administering his medication, 
assisting with choosing his clothing, and assisting him in 
going to the bathroom.  

The appellant has offered several statements in support of 
her claim, including a July 1995 statement in which she 
disclosed that she is a registered nurse with a specialty in 
psychiatry.  In the various statements submitted, she 
indicated that because of his psychiatric disorder, the 
veteran refused to cooperate when she offered him assistance.  
She also stated that he could not do anything for himself 
even before he had the CVA, and that as a registered nurse 
she would just follow his doctor's orders, and that without 
her, he would have had to be hospitalized for his service-
connected disorder.  She noted that the veteran would often 
become agitated, frustrated, upset, and angry.  During these 
episodes, he would become stubborn and refuse to do what was 
asked of him, often becoming more angry during the process.  
His personality would "change in a moment" and he would 
refuse to cooperate in his own daily care, such as eating, 
bathing, or dressing.  

The evidence in the file against the appellant's claim for 
accrued benefits consists of VA medical records pertaining to 
the treatment of the veteran following a CVA in 1989, 
including a May 1989 VA medical consultation sheet; a 
September 1989 VA examination for housebound status or for 
permanent need for regular aid and attendance; and an October 
1989 VA psychiatric examination report.  

In the May 1989 VA medical consultation sheet, it was noted 
that psychiatric consultation was requested to determine 
competency for nursing home placement of the veteran.  It was 
noted that the veteran had suffered a "massive" CVA that 
resulted in global aphasia and paralysis on one side of his 
body.  The veteran was confined to a wheelchair and unable to 
verbally communicate.  

The veteran underwent VA examination for housebound status 
and/or aid and attendance in September 1989, at which time he 
was residing in a nursing home.  The examiner found that the 
veteran was unable to speak, move his right leg, or grip with 
his right hand.  He was also unable to feed himself, shave, 
or attend to the "needs of nature."  There was no weight 
bearing, no balancing and no propulsion.  The veteran was 
"wheelchair bound."  The examiner found that the 
restrictions to the spine, trunk and neck were "restricted 
only by the results of the CVA".  When asked to "set forth 
all other pathology . . . which affects [the veteran's] 
ability to perform self-care, ambulate increased rating 
travel beyond the premises of the home . . . .", the 
examiner noted the April 1989 CVA, but also noted that the 
veteran was service-connected for schizophrenia, left renal 
calculus, and residuals of left herniorrhaphy.  The diagnosis 
was residuals of left cerebral vascular accident with right 
hemiplegia and expressive aphagia.  

In October 1989, the veteran underwent VA psychiatric 
evaluation.  He was in a wheelchair, and was unable to 
communicate verbally.  The examiner learned through the 
veteran's head movements that he had had a CVA.  The veteran 
was unable to provide a history or any list of complaints.  
The veteran was deemed incompetent.  The diagnosis was 
schizophrenic reaction, paranoid type (service-connected); 
and incompetent.  

Subsequent VA hospitalization and treatment records compiled 
in 1989 and 1990 discuss in detail the veteran's continued 
need for constant "total care," including feeding and 
bathing, following the 1989 CVA.  Hospitalization records 
indicated that a percutaneous endoscopic gastrostomy (PEG) or 
feeding tube had been placed by physicians after it was 
discovered that the veteran had difficulty swallowing 
following his stroke; this tube was removed in July 1989.  
These reports do not, however, contain any findings 
pertaining to the veteran's service-connected paranoid 
schizophrenia, other than by history of diagnosis.  

Analysis

In determining whether entitlement to the benefit sought is 
warranted, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

It is uncontroverted that the veteran's 1989 CVA rendered him 
virtually bedridden, essentially housebound, and generally 
unable to care for even his most basic needs in the years 
prior to his death.  The salient question, however, is 
whether the veteran's service-connected disabilities, by 
themselves, and in particular his paranoid schizophrenia, 
rendered him either virtually helpless or housebound.  

A critical and highly probative piece of evidence to be 
considered in the analysis of that question would be any 
medical evaluation of the veteran prior to the 1989 CVA.  
Unfortunately, there is very little of such evidence in the 
file; apparently the veteran was considered permanently and 
totally disabled at some point during the 1960s.  The only 
such competent evidence of record comes in the form of the 
April 1988 Medical Certificate from Dr. M.H., M.D., which was 
submitted for the specific purpose of initiating the 
veteran's claim for aid and attendance or housebound 
benefits.  Significantly, Dr. M.H. indicated at that time, 
that due to his psychoneurosis, the veteran "needed to have 
his medicines given to him, and got directions confused."  
The next earlier medical report concerns the veteran's 
hospitalization in 1973 for an inguinal hernia report; this 
does not refer at all to the veteran's psychiatric disorder.

Providing the appellant with the benefit of all reasonable 
doubt in this analysis, the April 1988 medical opinion can be 
viewed as supportive of the proposition that the veteran's 
mental incapacity prior to the CVA required care and 
assistance on a regular basis to protect him from the hazards 
or dangers incident to his daily environment.  In 
explanation, the veteran's daily life included a considerable 
regimen of medication, the improper use or absence of which 
could have certainly presented to the veteran a hazardous or 
dangerous environment.  Dr. M.H., as the veteran's physician, 
was familiar with his medications, and would have been 
equally familiar with the effects of the abstinence from or 
misuse of them.  She was also presumably familiar with his 
mental capacity and the role that his service-connected 
disorder played on his ability to self-administer his 
medication.  

As noted above, it is not required that all the disabling 
conditions enumerated in 38 C.F.R. § 3.352 be found to exist 
before a favorable rating may be made.  The particular 
personal functions that the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establishes 
that the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. 
§ 3.352(a).  In once again viewing the evidence in the light 
most favorable to the appellant, although it can be said that 
vigilance in administering the veteran's medication may not 
have been constant, there was present a regular (i.e., twice 
daily) need for aid and attendance in their administration.  

In contrast, the most probative evidence against the 
appellant's claim for special monthly compensation for 
accrued benefits purposes, comes in the form of the September 
1989 VA examination of the veteran for housebound status 
and/or aid and attendance.  Although in the report of that 
examination, the examining physician ostensibly attributed 
the veteran's inability to ambulate solely to the 1989 CVA, 
the examiner did not restrict all of the potential qualifying 
criteria for aid and attendance and or housebound benefits to 
the CVA.  In fact, the examiner left open the possibility 
that the veteran's service-connected disorders had an impact 
on his ability to "perform self-care, ambulate or travel 
beyond the premises of the home," by listing those disorders 
in terms of "other pathology" that would have such an 
effect.  More importantly, the examiner failed to comment on 
whether the veteran's service-connected disorders, in and of 
themselves, would have required the need for aid and 
attendance prior to, or more significantly, with or without 
the CVA.  In essence, the opinion set forth by Dr. M.H. -- 
that the veteran could not function on a daily basis without 
the assistance of others as a result of his service-connected 
schizophrenia -- remains unchallenged.  

As noted above, the determination concerning accrued benefits 
is based on evidence in the file at the date of death.  
Consequently, the Board is constrained from augmenting the 
record at this point.  Moreover, the Board may not substitute 
"its own unsubstantiated medical conclusions" for those in 
the record.  If the Board does not accept a medical opinion 
in the record, it must point to a medical basis other than 
its own unsubstantiated opinion in stating the reasons or 
bases for its decision.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Given the unchallenged 1988 opinion of Dr. 
M.H. that the veteran's service-connected psychiatric 
disorder required care and assistance on a regular basis to 
protect him from the hazards or dangers incident to his daily 
environment, and given the existence of no other opinion on 
the subject, the Board is left with no recourse but to find 
that the evidence is in equipoise regarding whether the 
veteran's service-connected disabilities, by themselves, and 
in particular his paranoid schizophrenia, rendered him in 
need or regular aid and attendance or housebound.  Resolving 
all doubt, therefore, in the appellant's favor, the Board 
finds that the veteran's need for aid and attendance, and/or 
his housebound status, were attributable to his non-service-
connected disabilities, and that the appellant is entitled to 
accrued benefits for a claim of special monthly compensation 
on that basis.  38 U.S.C.A. §§ 1114(1), (s), 5107, 5121 (West 
1991); 38 C.F.R. §§ 3.350(b), 3.352, 3.1000(a), (c), (d) 
(1999).


ORDER

Entitlement to accrued benefits for a claim of special 
monthly compensation, based on the veteran's need for aid and 
attendance and/or housebound status, is granted, subject to 
the laws and regulations governing the payment of monetary 
awards.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

